Title: Salma Hale to David Hale, 5 May 1818 with postscript dated 7 May 1818
From: Hale, Salma
To: Hale, David


            
              
                Dear Sir,—
                Charlottesville, May 5, 1818.
              
              I am now in the heart of Virginia about 2 miles from the residence of Mr. Jefferson. I have travelled thro a poor country, and over bad roads, and feel a little the  worse for the toil.
              To-morrow I shall visit  Mr. Jefferson to whom I have a letter of introduction. I shall then look around me a little and return home as quick as possible.
              
              The principal part of Virginia thro which I have travelled is a level sandy pine plain, there are many log huts, and a very few good houses, not near so many as in the county of Cheshire, excepting in Richmond. The chimneys are at each end, and outside.
              The land yields ten or fifteen bushels of corn to the acre, and about as much wheat. Every step I take makes me love New Hampshire better.
              Yours
              S. Hale.
            
            
              May. 7. I have just returned from visiting Mr. Jefferson, with whom I have spent a very agreeable day. He appears to be very rich, has a large brick house on the top of a mountain, and lives happy and contented.
            
          